IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                              No. 96-60387
                          Conference Calendar



LEWIS GREENWOOD,

                                           Plaintiff-Appellant,


versus

UNITED STATES ATTORNEY GENERAL,

                                           Defendant-Appellee.


                          - - - - - - - - - -
                           CONSOLIDATED WITH
                              No. 96-60420
                          - - - - - - - - - -


LEWIS GREENWOOD,

                                           Plaintiff-Appellant,


versus

EDWARD M. HARGETT, BILL
STEIGER, A.M. PHILLIPS,

                                           Defendants-Appellees.



                        - - - - - - - - - -
          Appeals from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 4:95-CV-403-S-A
                     USDC No. 4:95-CV-50-D-B
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.
                      Nos. 96-60387 & 96-60420
                                - 2 -


PER CURIAM:*

     In No. 96-60387, Lewis Greenwood, prisoner # 64597, appeals

from the district court’s denial of his second Fed. R. Civ. P.

60(b) motion, arguing only that the underlying judgment was in

error.   This he may not do.   Charles L.M. v. Northeast Indep.

Sch. Dist., 884 F.2d 869, 870 (5th Cir. 1989); Aucoin v. K-Mart

Apparel Fashion Corp., 943 F.2d 6, 8 (5th Cir. 1991).   Greenwood

has identified no error by the district court.    Greenwood v.

United States Attorney General, No. 4:95-CV-403-S-A (N.D. Miss.

Apr. 23, 1996).

     In No. 96-60420, Greenwood appeals from the judgment of the

district court’s dismissing his civil rights action as frivolous.

He argues that prison personnel were deliberately indifferent to

his serious medical needs and deprived him of due process by

transferring him to the prison psychiatric ward without a

hearing.   Greenwood has identified no error by the district

court.   Greenwood v. Hargett, No. 4:95-CV-50-D-B (N.D. Miss. May

20, 1996).

     Thus, the appeals are frivolous.   During the pendency of

these appeals, this court warned Greenwood about filing frivolous

appeals and cautioned him to review any pending appeals for

frivolousness.    Greenwood v. United States, No. 95-60628, slip


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                     Nos. 96-60387 & 96-60420
                               - 3 -

op. at 2 (5th Cir. Aug. 19, 1996) (unpublished).   He did not move

to dismiss either appeal.   Accordingly, Greenwood is BARRED from

filing any pro se, in forma pauperis, civil appeal in this court

without the prior written approval of an active judge of this

court.   Further, he is BARRED from filing any pro se, in forma

pauperis, initial civil pleading in any court which is subject to

this court's jurisdiction, without the advance written permission

of a judge of the forum court.   The clerk of this court and the

clerks of all federal district courts subject to the jurisdiction

of this court are directed to return to Greenwood, unfiled, any

attempted submission inconsistent with this bar.

     APPEALS DISMISSED; SANCTIONS IMPOSED.